DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 6-7 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0350540 to Sullivan et al. (Sullivan), with Sullivan’s disclosure being substantially identical to the disclosure of US Provisional application 62/612,988 filed 1/2/2018 to which priority is claimed.

	Regarding claim 1, Sullivan discloses an integrated switching device, comprising:
	a contactor located in an electric circuit and configured to control a continuity state of the electric circuit based on a control signal (Sullivan, e.g., Figs. 1-4 and paragraphs 28-53, contactor device 100; also see paragraphs 38-39, contactor 100 controls a continuity state based on a control signal, e.g., control signal provided to solenoid; the language “located in an electric circuit” does not positively recite the electric circuit as an element of the integrated switching device; the electric circuit is therefore not construed as a required element of the claimed integrated switching device; Sullivan nonetheless discloses that contactor 100 is located in an electric circuit, see, e.g., paragraph 43);
	one or more power disconnect devices (PDD) configured to block a current flowing in the contactor (Sullivan, e.g., Figs. 1-4 and paragraphs 28-53, at least pyrotechnic charge 202 and a piston structure 204); and
	a current sensor configured to measure a current flowing in the contactor, wherein the contactor, the PDD, and the current sensor are included in one housing (Sullivan, e.g., Figs. 1-4 and paragraphs 28-53, particularly paragraph 42, contactor device 100 can comprise a dedicated current sensor configured to detect the level of current flowing through the device; the current sensor can be configured to directly or indirectly activate the pyrotechnic charge when the current has reached a threshold level; the current sensors can transmit a signal proportional to the detected current to activate the pyrotechnic charge when a threshold current level is detected; the current sensors can comprise a Hall effect sensor, a transformer or current clamp meter, a resistor, a fiber optic current sensor, or an interferometer; the language “wherein the contactor, the PDD, and the current sensor are included in one housing” does not positively recite the housing as an element of the integrated switching device; the housing is therefore not construed as a required element of the claimed integrated switching device; Sullivan nonetheless discloses such an arrangement, see Fig. 4 and paragraph 53 showing housing of contactor device 100 in the form of at least body 102 in which the components of the contactor device 100 are contained).

	Regarding claim 2, Sullivan discloses wherein the contactor includes: a positive electrode contactor (Sullivan, e.g., Fig. 1, one of fixed contacts 104, 106) and a negative electrode contactor (Sullivan, e.g., Fig. 1, the other of fixed contacts 104, 106) connected with the electric circuit (see discussion above in connection with claim 1); and
	an electrical connector configured to electrically connect and disconnect the positive electrode contactor and the negative electrode contactor based on the control signal (Sullivan, e.g., Fig. 1, moveable contact 108, which is moved by shaft 110, which is in turn moved by, for example, a solenoid (see paragraphs 38-39) controlled based on the control signal).

	Regarding claim 6, Sullivan discloses wherein the contactor further includes one or more shunt resistors included in any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector, and the current sensor is configured to measure the current flowing in the contactor by using the one or more shunt resistors (see Sullivan as applied to claim 1, e.g., paragraph 42, the current sensors can comprise a Hall effect sensor, a transformer or current clamp meter, a resistor, a fiber optic current sensor, or an interferometer).

	Regarding claim 7, Sullivan discloses wherein the current sensor includes one or more comparators which compare sizes of currents flowing in the one or more shunt resistors with a predetermined current magnitude, and wherein operation of the PDD is controlled based on a comparison result output through the one or more comparators (see Sullivan as applied to claim 1, e.g., paragraph 42, the current sensor can be configured to directly or indirectly activate the pyrotechnic charge when the current has reached a threshold level; it is at least implicit in Sullivan’s arrangement that the measured current is compared to the threshold level, which required a comparator-based circuit).

	Regarding claim 9, Sullivan discloses wherein the current sensor includes a hall effect sensor (see Sullivan as applied to claim 1, e.g., paragraph 42, the current sensors can comprise a Hall effect sensor, a transformer or current clamp meter, a resistor, a fiber optic current sensor, or an interferometer).

	Claim 10 recites a system for monitoring and protecting a battery, comprising:
	an integrated switching device including:
		a contactor located in an electric circuit and configured to control a continuity state of the electric circuit based on a control signal;
		a blocking unit configured to block a current flowing in the contactor; and
		a current sensor measuring a current flowing in the contactor,
	wherein the contactor, the blocking unit, and the current sensor are included in one housing,
and is rejected under 35 U.S.C. 102(a)(2) as anticipated by Sullivan for reasons identical to those set forth above in connection with claim 1.  The language “located in an electric circuit” does not positively recite the electric circuit as an element of integrated switching device.  Accordingly, the electric circuit is therefore not construed as a required element of the claimed integrated switching device.  Sullivan nonetheless discloses that contactor 100 is located in an electric circuit, see, e.g., paragraph 43.  The language “wherein the contactor, the blocking unit, and the current sensor are included in one housing” does not positively recite the housing as an element of integrated switching device.  The housing is therefore not construed as a required element of the claimed integrated switching device.  Sullivan nonetheless discloses such an arrangement, see Fig. 4 and paragraph 53 showing housing of contactor device 100 in the form of at least body 102 in which the components of the contactor device 100 are contained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of DE20315849U1 to Pudenz (Pudenz).

	Regarding claim 4, Sullivan discloses wherein the PDD is configured to explode and any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector to block the current flowing in the contactor when a magnitude of the current flowing in the contactor measured by the current sensor exceeds a predetermined current magnitude regardless of whether the control signal is received by the contactor (see Sullivan as applied to claims 1-2, Sullivan, e.g., paragraph 42, the current sensor can be configured to directly or indirectly activate the pyrotechnic charge when the current has reached a threshold level; note that Sullivan’s activation of the pyrotechnic charge is based on the value of the current relative to the threshold level and is not dependent on the control state of the contactor 100; also see paragraph 45).  Sullivan is not relied upon as explicitly disclosing that the PDD is configured to explode and cut any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector in order to effectuate current blockage.

	In closely related art, Pudenz discloses a fusible element of an electrical connector that is configured to be cut/melted by a liberated gas stream of a pyrotechnic charge in order to realize galvanic separation between ends of the connector (Pudenz, e.g., Fig. 3 and paragraphs 10, 30).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sullivan such that any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector includes an electricity conducting metal in the form of a fusible element that is cut by causing the fusible element to melt from heat from the heat radiating body applied to the contactor.  In this way, galvanic separation between the ends of Sullivan’s contactor to further ensure protection against overcurrent can realized by the pyrotechnic charge in the manner disclosed by Pudenz.

	Regarding claim 5, Sullivan discloses wherein the PDD includes a heat radiating body, and wherein the PDD is configured to any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector to block the current flowing in the contactor cut any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector to block the current flowing in the contactor when an electricity conducting metal included in any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector is melted by heat from the heat radiating body applied to the contactor.

	In closely related art, Pudenz discloses a fusible element of an electrical connector that is configured to be cut/melted by a liberated gas stream of a pyrotechnic charge in order to realize galvanic separation between ends of the connector (Pudenz, e.g., Fig. 3 and paragraphs 10, 30).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sullivan such that any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector includes an electricity conducting metal in the form of a fusible element that is cut by causing the fusible element to melt from heat from the heat radiating body applied to the contactor.  In this way, galvanic separation between the ends of Sullivan’s contactor to further ensure protection against overcurrent can realized by the pyrotechnic charge in the manner disclosed by Pudenz.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of Pudenz and US 2018/0013279 to Siciak et al. (Siciak).

	Regarding claim 3, Sullivan discloses wherein the PDD is positioned adjacent to any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector, and wherein the PDD is configured to explode and any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector to block the current flowing in the contactor cut any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector in order to effectuate current blockage when the contactor does not control the continuity state of the electric circuit even though the control signal is received.

	In closely related art, Pudenz discloses a fusible element of an electrical connector that is configured to be cut/melted by a liberated gas stream of a pyrotechnic charge in order to realize galvanic separation between ends of the connector (Pudenz, e.g., Fig. 3 and paragraphs 10, 30).

	In closely related art, Siciak discloses a pyrotechnic disconnecting device that utilizes a small pyrotechnic charge positioned above a mechanical cutter, with the pyrotechnic charge configured to direct the mechanical cutter downwards and into contact with an electrical connection to cut the electrical connection in order to block current flow (Siciak, e.g., paragraphs 22-23).  Siciak discloses that the disconnecting device may be caused to operation when a contactor for controlling the continuity state of an electric circuit does not does not control the continuity state of the electric circuit even though the control signal is received (Siciak, e.g., paragraph 27; also see Fig. 3 and paragraphs 28-32, particularly paragraph 32, upon receiving notification that the contactor is still in a closed state, or is not responding to the control signal to open, the control module may generate a control signal to activate the disconnecting device (also referred to herein as “an activation signal”), thereby breaking electrical connection).

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sullivan such that any one or more of the positive electrode contactor, the negative electrode contactor, or the electrical connector includes an electricity conducting metal in the form of a fusible element that is cut by the exploding pyrotechnic charge when the contactor does not control the continuity state of the electric circuit even though the control signal is received.  In this way, galvanic separation between the ends of Sullivan’s contactor can be ensured in the manner disclosed by Pudenz, and protection in the event of faulty/failed contactor operation can be ensured in the manner disclosed by Siciak.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sullivan in view of US 2015/0032311 to Shao et al. (Shao).

	Regarding claim 8, Sullivan as applied to claim 1 is not relied upon as explicitly disclosing wherein the current sensor is configured to transmit the measured current using Controller Area Network (CAN) communication.  Current sensors configured to transmit measured current using CAN communication are known.  See, e.g., Shao, paragraph 27, the communication device 500 can include any suitable components for communication, e.g., via a controller area network (CAN), with the various illustrated components: the position sensor 520).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sullivan such that the current sensor is configured to transmit the measured current using Controller Area Network (CAN) communication for at least the reason that this would allow current measurements to be transmitted to other systems/devices in a vehicle in which Sullivan’s contactor is used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2013/0154352 to Tokarz et al. relates to means of disconnecting the high voltage battery system of a vehicle in the event of a catastrophic event.
	Rémy Ouaida, Jean Francois de Palma, Gilles Gonthier. Hybrid Protection based on Pyroswitch and Fuse Technologies for DC Applications. Symposium de Genie Electrique, Jun 2016, Grenoble, France relates to a solution to protect DC transportation using a fuse and pyroswitch hybrid system.
	Tung Chao, "Electronically controlled current limiting fuses," Conference Record of 1995 Annual Pulp and Paper Industry Technical Conference, 1995, pp. 205-222 relates to electronically controlled current limiting fuses.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL R MILLER/Primary Examiner, Art Unit 2863